Case 1:09-cr-00195-GBD Document 1056 Filed 03/10/21 Page 1of1

March 9, 2021

BY ECF

  

 

The Honorablt SO ORDERFN

United States District Judge
Southern District of New York
500 Pear! Street

New York, New York 10007 MAR 10 2021!

 

The violation of supervised release hearing is
adjourned from March 11, 2021 to March 25, 2021
at 9: 00 a.m.

B Dow

Re: United States v. Rudy Santana, 09 Cr. 195 (GBD lO

  
 

Dear Judge Daniels:

I write on behalf of our client, Rudy Santana, to request an adjournment of the
violation of supervised release hearing scheduled for Thursday, March 11, 2021, to afford
the defense additional time to research and prepare for the defendant’s anticipated plea
and sentencing. We understand that the Court has availability on Thursday, March 25,
2021. The government consents to the requested adjournment.

Sincerely,

 

/s/
Michael Tremonte

cc: All counsel (via ECF)

 
